1

2

3
                                                                                 JS-6
4

5

6

7                              UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
10       DAVID A. K., JR. 1,                               Case No. 2:18-cv-08171 JFW (AFM)
11                             Plaintiff,
               v.                                          JUDGMENT OF REMAND
12

13       COMMISSIONER OF SOCIAL SECURITY,

14                             Defendant.
15

16            This matter came before the Court on the Report and Recommendation of the
17   Magistrate Judge to whom the case was referred. The Court, having accepted the
18   Report,
19            IT IS HEREBY ORDERED AND ADJUDGED that the decision of the
20   Commissioner of Social Security is reversed and the matter is remanded to the
21   Commissioner for further administrative proceedings consistent with the Report.
22

23   DATED: August 14, 2019
24                                               ____________________________________
                                                          JOHN F. WALTER
25                                                 UNITED STATES DISTRICT JUDGE
26

27
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
